Name: Commission Regulation (EEC) No 2583/88 of 18 August 1988 amending Regulation (EEC) No 2325/86 on communications from the Member States to the Commission with regard to peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: production;  plant product;  information technology and data processing
 Date Published: nan

 No L 230/ 18 Official Journal of the European Communities 19 . 8 . 88 COMMISSION REGULATION (EEC) No 2583/88 of 18 August 1988 amending Regulation (EEC) No 2325/86 on communications from the Member States to the Commission with regard to peas, field beans and sweet lupins 'Article 6 Before the 15 August of each year, Member States shall forward to the Commission the following information :  the areas under peas, field beans and sweet lupins and the quantities of those crops grown for the preceding marketing year,  the areas under peas, field beans and sweet lupins and the quantities of those crops grown for the current marketing year'. However, the information required under the second indent and relating to the 1988/89 marketing year shall be forwarded before 20 August 1988 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 5 thereof, Whereas in order to apply the system of maximum guaranted quantities the Commission should be in possession, before mid-August, of the latest production estimates from the Member States for peas, field beans and sweet lupins ; whereas an amendment to Commission Regulation (EEC) No 2325/86 (3) is therefore necessary ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EEC) Np 2325/86 is replaced by the following : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . 0 OJ No L 110, 29 . 4. 1988, p . 16 . (3 OJ No L 202, 25. 7. 1986, p . 21 .